DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-28, 33-36 and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-9, 15, 16, 17 and 19-20 of U.S. Patent No. 10,437,381. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the instant claims, in specific:
Regarding claims 21-28 which are directed to a method, the patent claims recite a system or IC that performs the method. 
Claim 21 is anticipated by US Patent No. 10,437,381 claims 1 or 16 in addition to claims 7 and 10. The limitations related to a first and second frequency are inherent to the patent 
Claim 33 is anticipated by patent claim 16 in addition to patent claims 7 and 10 as explained for claim 21.
Claim 35 is anticipated by patent claims 1 or 16 in addition to patent claims 7 and 10 as explained for claim 21.
Claims 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,437,381 in view of Greanias et al. in US 4,686,332 Fig. 9 and col. 12 lines 13-27, line 58 to col. 13 line 3 which makes obvious the use of a host with a touchscreen system. Claim 31 maps to claim 14 on the patent claim ‘381.  
Claims 37-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,437,381 in view of Kawabe in US 2006/0028453 Fig. 3 and par. 27-29 which makes obvious signals from the driver and the passenger seat. 
The claims are anticipated and map as follows:
Instant
21, 33, 35
22
23
24
25
26
27
28
34
36
39
40
Patent
1/7/10/16
2
3
7
6
14
8
9
17
19
2
20


Claim Objections
Claim 33 is objected to because of the following informalities:  the added limitation recites “…selection circuit coupled between the one or more electrodes and a capacitance sensing circuitry and a user-detecting circuitry”. However, “a capacitance sensing circuitry” and “a user-detecting circuitry” are already recited previously in the claim and therefore the word “a” preceding “capacitance sensing circuitry” and “user-detecting circuitry” should be “the” for consistency in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In specific, independent claims 21, 33 and 35 were amended to recite:
21
determining the location of the touch in the first mode of operation and determining the location of the user in the second mode of operation is controlled by a selection circuit coupled between the one or more electrodes and a capacitance sensor circuit and a user detection circuit.
33
selection circuit coupled between the one or more electrodes and the capacitance sensing circuitry and the user-detecting circuitry for selecting between the first mode of operation and the second mode of operation; and
35
a detecting circuit coupled to the user interface controller, the detecting circuit comprising a capacitance measurement circuit and a user-detector circuit and a selection circuit, wherein: 
****
the selection circuit to select between the first mode of operation and the second mode of operation,


However, the Remarks filed 2/15/2022 fail to point to any support for the added limitations.  The Specification as filed (see 9/18/19 Figs. 5, 10 and par. 45) discloses a selection 
Dependent claims 22-32, 34 and 36-40 inherit the issues of parent claims 21, 33 and 35.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 24-28 and 35-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawabe in US 2006/0028453 (hereinafter Kawabe) in view of Dietz et al. in US 6,498,590 (hereinafter Dietz) and Tajima et al. in US 2002/0185999 (hereinafter Tajima).

Regarding claim 21, Kawabe discloses outputting graphical display data to a touch screen display of a vehicle (Kawabe’s Fig. 3 and par. 27); determining a location of a touch proximate to one or more electrodes of the touch screen display (Kawabe’s par. 27, 29) made 
However, in the same field of endeavor of capacitive coupling systems with identification signals under a chair, Dietz discloses the location of a touch proximate to one or more electrodes of a touch screen display based on capacitance measurements of a plurality of electrodes of the touch screen display (Dietz’s Figs. 1, 3-4 and col. 2 lines 55-65, col. 4 line 64 to col. 5 line 20) and determining unique locations of chairs around the touch screen display corresponding to the touch based on signal measurements of a capacitively-coupled signal at the tone or more electrodes (Dietz’s Figs. 3-4 and col. 4 line 64 to col. 5 line 20, col. 7 lines 40-43).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, that Dietz’s teachings can be used in Kawabe’s invention, in order to obtain the predictable result of a capacitive-coupling system (Kawabe’s par. 27) that enables touch position and chair location identification (Kawabe’s Figs. 3, 5-6 and Dietz’s col. 4 line 64 to col. 5 line 20). 

Nevertheless, in the same field of endeavor of transmission of signal from a chair through the human body, Tajima discloses a signal (Tajima’s Fig. 19 and par. 117-118: carrier wave) comprising a first frequency (Tajima’s Fig. 19 and par. 117-118: predetermined frequency of the carrier wave) modulated by a second frequency (Tajima’s Fig. 19 and par. 117-118: carrier wave modulated based on the signal generated from signal source), the second frequency (Tajima’s Fig. 19 and par. 117-118: frequency of signal used to modulate carrier wave) identifying the transmitter (Tajima’s par. 117-118), and a selection circuit coupled between one or more electrodes and a sensor circuit and an identification detection circuit (Tajima’s Figs. 18, 20-21 and par. 115-133: see circuits 232-235 from sensors 21X and 21Y to single outputs 235, 236 for sensing coordinates and 237 for demodulating user frequency). 
Thus, it would also have been obvious to one of ordinary skill in the art at the time of the invention, to use Tajima’s teaching of frequency modulation and selection circuit in Kawabe in view of Dietz’s invention, in order to obtain the predictable result of generating signal (Kawabe’s par. 27) that are modulated (Dietz’s col. 6 lines 6-11)(Tajima’s par. 117) and the predictable result of outputting a coordinate and frequency identification signal to a computer for further processing (Tajima’s par. 116, 133).
 By doing such combination, Kawabe in view of Dietz and Tajima disclose:
A method comprising:
outputting graphical display data to a touch screen display (Kawabe’s Fig. 3 and par. 27) of a vehicle (Kawabe’s par. 27); 
determining a location of a touch (Kawabe’s par. 29) proximate to one or more electrodes of the touch screen display (Kawabe’s par. 27, 29: touch of touch panel with 
determining a location of a user (Kawabe’s Figs. 3, 5-6 and par. 27-29, 40: passenger or driver seat, Step S2) corresponding to the touch (Kawabe’s par. 27, 29, 39-41 and Fig. 6) based on signal measurements (Kawabe’s Figs. 3, 5 and par. 27-29, 35-36 and 40) of a capacitively-coupled signal at the one or more electrodes (upon combination, Kawabe’s Figs. 3, 5 and par. 27-29: signals S1 and S2 are capacitively coupled to the electrodes per Dietz’s Figs. 3-4 and col. 4 line 64 to col. 5 line 20) made during a second mode of operation (Kawabe’s Figs. 3, 6 and par. 39: identification of seat, step S2), wherein the capacitively-coupled signal comprising a first frequency (upon combination, Kawabe’s Fig. 3 and par. 27-29 signals S1 and S2 include a modulated carrier wave per Tajima’s Fig. 19 and par. 117-118. The first frequency is the predetermined frequency of the carrier wave) modulated by a second frequency (Tajima’s Fig. 19 and par. 117-118: frequency of signal used to modulate carrier wave, this is equivalent to an identification signal of Kawabe’s par. 28-29), the second frequency being indicative of the location of the user (Kawabe’s par. 28-29: driver or passenger seat identification which is equivalent to the identification information of Tajima’s par. 117-118) and
wherein the determining the location of the touch during the first mode of operation (Kawabe’s Figs. 3, 6 and par. 29, 39: operation of touch panel, step S1) and the determining the location of the user corresponding to the touch during the second mode of operation (Kawabe’s Figs. 3, 6 and par. 39: identification of seat, step S2) are based on the on the same touch proximate to the one or more electrodes of the touch screen display (Kawabe’s par. 29, 39-40: operation position touched by finger and identification signal are both based on the same touch 
determining the location of the touch in the first mode of operation (Kawabe’s Figs. 3, 6 and par. 29, 39: operation of touch panel, step S1) and the determining the location of the user in the second mode of operation (Kawabe’s Figs. 3, 6 and par. 39: identification of seat, step S2) is controlled by a selection circuit (Kawabe’s par. 27: transparent electrodes of the touch panel will be connected to selection circuits upon combination with Tajima’s Figs. 18, 20-21 and par. 115-133: see circuits 232-235 from sensors 21X and 21Y to single outputs 235, 236 and 237) coupled between the one or more electrodes (Kawabe’s par. 27: transparent electrodes equivalent to Tajima’s Fig. 18: electrodes 21X and 21Y) and a capacitance sensor circuit (Kawabe’s Fig. 3 and par. 29: see 13 which detects capacitance upon combination with Dietz’s Figs. 1, 3-4 and col. 4 line 64 to col. 5 line 20) and a user detection circuit (Kawabe’s par. 27-29, 35-36 and Figs. 3, 5A: 12, 14, 30-33 equivalent to Dietz’s Fig. 1 and col. 4 line 64-68).

Regarding claim 24, Kawabe in view of Dietz and Tajima disclose further comprising detecting a frequency of the capacitively-coupled signal (Kawabe’s Fig. 3 and par. 40 and Dietz’s col. 5 lines 56-63), the frequency corresponding to at least the first frequency (upon combination with Tajima’s Fig. 19 and par. 117-118: predetermined frequency of carrier wave), and wherein determining the location of the user (Kawabe’s Figs. 3, 5-6 and par. 27-29, 40: passenger or driver seat, Step S2) comprises determining that the frequency of the capacitively-coupled signal corresponds to a driver’s seat of the vehicle (Kawabe’s Figs. 3, 5-6 and par. 27-29, 40: passenger or driver seat, Step S2).

Regarding claim 25, Kawabe in view of Dietz and Tajima further disclose wherein detecting the frequency of the capacitively-coupled signal (Kawabe’s Fig. 3 and par. 40 and Dietz’s col. 5 lines 56-63) comprises amplifying the capacitively-coupled signal (Dietz’s Figs. 1-2 

Regarding claim 26, Kawabe in view of Dietz and Tajima disclose wherein determining the location of the user (Kawabe’s Figs. 3, 5-6 and par. 27-29, 40: passenger or driver seat, Step S2) comprises determining that the user is seated in a driver’s seat of the vehicle (Kawabe’s Figs. 3, 5-6 and par. 27-29, 40: passenger or driver seat, Step S2).

Regarding claim 27, Kawabe in view of Dietz and Tajima further disclose wherein the first mode is a touch sensing mode (Kawabe’s Figs. 3, 6 and par. 29, 39: operation of touch panel, step S1) and the second mode is a user sensing mode (Kawabe’s Figs. 3, 6 and par. 39: identification of seat, step S2), wherein the method further comprises reconfiguring the one or more electrodes to sense the capacitively-coupled signal (Dietz’s col. 6 lines 12-21: candidate areas searched exhaustively) in the user sensing mode (Kawabe’s par. 39: identification of seat which occurs during user identification of Dietz’s col. 5 lines 59-62, 64-67 and col. 6 lines 12-21) in response to the touch being detected proximate to the one or more electrodes (Dietz’s col. 6 lines 12-21: antennas driven simultaneous drive for candidate areas of touch) in the touch sensing mode (Kawabe’s Figs. 3, 6 and par. 29, 39: operation of touch panel, which occurs during narrowing touch candidate areas of Dietz’s col. 6 lines 12-21).  It would also have been obvious to one of ordinary skill in the art at the time of the invention, for Kawabe’s electrodes to be reconfigured for location identification (as taught by Dietz’s col. 6 lines 12-21) when in the sensing user mode (Kawabe’s par. 39) upon touch candidate areas being narrowed (as taught by Dietz) in the touch sensing mode (Kawabe’s par. 29, 39), in order to obtain the benefit of reducing the scan time (Dietz’s col. 6 lines 12-14).

claim 28, Kawabe in view of Dietz and Tajima disclose wherein determining the location of the touch in the first mode (Kawabe’s Figs. 3, 6 and par. 29, 39: operation of touch panel, step S1) and determining the location of the user in the second mode (Kawabe’s Figs. 3, 6 and par. 39: identification of seat, step S2) are performed sequentially (Kawabe’s Fig. 6 and par. 40).

Regarding claim 35, Kawabe discloses a system (Kawabe’s Fig. 3) comprising a touch screen display comprising electrodes and display elements (Kawabe’s Fig. 3 and par. 27, 32); and a processing device coupled to the touch screen display (Kawabe’s Fig. 3), wherein the processing device comprising a user interface controller coupled to the touch screen display (Kawabe’s Fig. 3 and par. 20: LCD driver);  a detecting circuit (Kawabe’s Fig. 3 and par. 27: 12-14) coupled to the user interface controller (Kawabe’s Fig. 3), the detecting circuit (Kawabe’s Fig. 3 and par. 27: 12-14) comprising a capacitance measurement circuit (Kawabe’s Fig. 3 and par. 27: 12-13) and a user-detector circuit (Kawabe’s par. 27-29, 35-36 and Figs. 3, 5A: 12, 14, 30-33 equivalent to Dietz’s Fig. 1 and col. 4 line 64-68), capacitance-measurement circuit (Kawabe’s Fig. 3 and par. 27: 12, 13)  to determine a location of a touch proximate to one or more electrodes of the touch screen display (Kawabe’s par. 27, 29) made during a first mode of operation (Kawabe’s Figs. 3, 6 and par. 29, 39: S1); and the user-detector circuit (Kawabe’s par. 27-29, 35-36 and Figs. 3, 5A: 12, 14, 30-33) to determine a location of a user (Kawabe’s Figs. 3, 5-6 and par. 27-29, 40: passenger or driver seat) corresponding to the touch (Kawabe’s par. 27, 29, 39-41 and Fig. 6) based on signal measurements (Kawabe’s Figs. 3, 5 and par. 27-29, 35-36 and 40) made during a second mode of operation (Kawabe’s Figs. 3, 6 and par. 39: identification of seat, step S2), wherein the signal comprises a frequency being indicative of the location of the user (Kawabe’s Figs. 3 and par. 28-29). 
Kawabe also discloses the touch screen display being a capacitive coupling system (Kawabe’s par. 27) and the signals received at the touch panel (Kawabe’s Fig. 5A and par. 35), 
However, in the same field of endeavor of capacitive coupling systems with identification signals under a chair, Dietz discloses the location of a touch proximate to one or more electrodes of a touch screen display based on capacitance measurements of a plurality of electrodes of the touch screen display (Dietz’s Figs. 1, 3-4 and col. 2 lines 55-65, col. 4 line 64 to col. 5 line 20) and determining unique locations of chairs around the touch screen display corresponding to the touch based on signal measurements of a capacitively-coupled signal at the tone or more electrodes (Dietz’s Figs. 3-4 and col. 4 line 64 to col. 5 line 20, col. 7 lines 40-43). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, that Dietz’s teachings can be used in Kawabe’s invention, in order to obtain the predictable result of a capacitive-coupling system (Kawabe’s par. 27) that enables touch position and chair location identification (Kawabe’s Figs. 3, 5-6 and Dietz’s col. 4 line 64 to col. 5 line 20). 
Still Kawabe in view of Dietz fail to disclose wherein the capacitively-coupled signal comprises a first frequency modulated by a second frequency, or a selection circuit to select between the first mode of operation and the second mode of operation. 
Nevertheless, in the same field of endeavor of transmission of signal from a chair through the human body, Tajima discloses a signal (Tajima’s Fig. 19 and par. 117-118: carrier wave) comprising a first frequency (Tajima’s Fig. 19 and par. 117-118: predetermined frequency of the carrier wave) modulated by a second frequency (Tajima’s Figs. 19 and par. 117-118: carrier wave modulated based on the signal generated from signal source), the second 
By doing such combination, Kawabe in view of Dietz and Tajima disclose:
A system (Kawabe’s Fig. 3 and par. 27) comprising:
a touch screen display (Kawabe’s Fig. 3 and par. 27) comprising electrodes (Kawabe’s par. 27: transparent electrodes) and display elements (Kawabe’s par. 32); and 
a processing device (Kawabe’s Fig. 3: 15-20) coupled to the touch screen display (Kawabe’s Fig. 3), wherein the processing device comprises:
a user interface controller (Kawabe’s Fig. 3 and par. 20: LCD driver) coupled to the touch screen display (Kawabe’s Fig. 3); 
a detecting circuit (Kawabe’s Fig. 3 and par. 27, 29: 12-14) coupled to the user interface controller (Kawabe’s Fig. 3), the detecting circuit (Kawabe’s Fig. 3 and par. 27: 12-14) comprising a capacitance measurement circuit (Kawabe’s Fig. 3 and par. 29: see 13 which detects capacitance upon combination with Dietz’s Figs. 1, 3-4 and col. 4 line 64 to col. 5 line 20) and a user-detector circuit (Kawabe’s par. 27-29, 35-36 and Figs. 3, 5A: 12, 14, 30-33 equivalent to Dietz’s Fig. 1 and col. 4 line 64-68) and a selection circuit (Kawabe’s par. 27: transparent electrodes of the touch panel will be connected to selection circuits upon 
the capacitance measurement circuit (Kawabe’s Fig. 3 and par. 27: 12-13) is to determine a location of a touch (Kawabe’s par. 29) proximate to the one or more electrodes (Kawabe’s par. 27, 29: touch of touch panel with transparent electrodes) based on capacitance measurements (upon combination with Dietz’s Figs. 3-4 and col. 4 line 64 to col. 5 line 20) made during a first mode (Kawabe’s Figs. 3, 6 and par. 29, 39: operation of touch panel, step S1), 
the user-detector circuit (Kawabe’s par. 27-29, 35-36 and Figs. 3, 5A: 12, 14, 30-33 equivalent to Dietz’s Fig. 1 and col. 4 line 64-68) is to determine a location of a user (Kawabe’s Figs. 3, 5-6 and par. 27-29, 40: passenger or driver seat, Step S2) corresponding to the touch (Kawabe’s par. 27, 29, 39-41 and Fig. 6) based on signal measurements (Kawabe’s Figs. 3, 5 and par. 27-29, 35-36 and 40) of a capacitively-coupled signal at the one or more electrodes (upon combination, Kawabe’s Figs. 3, 5 and par. 27-29: signals S1 and S2 are capacitively coupled to the electrodes per Dietz’s Figs. 3-4 and col. 4 line 64 to col. 5 line 20) made during a second mode (Kawabe’s Figs. 3, 6 and par. 39: identification of seat, step S2), 
the selection circuit (Kawabe’s par. 27: transparent electrodes of the touch panel will be connected to selection circuits upon combination with Tajima’s Figs. 18, 20-21 and par. 115-133: see circuits 232-235 from sensors 21X and 21Y to single outputs 235, 236 and 237) to select between the first mode of operation (Kawabe’s Figs. 3, 6 and par. 29, 39: operation of touch panel, step S1) and the second mode of operation (Kawabe’s Figs. 3, 6 and par. 39: identification of seat, step S2),
the capacitively-coupled signal comprising a first frequency (upon combination, Kawabe’s Fig. 3 and par. 27-29 signals S1 and S2 include a modulated carrier wave per Tajima’s Fig. 19 and par. 117-118. The first frequency is the predetermined frequency of the carrier wave) modulated by a second frequency (Tajima’s Fig. 19 and par. 117-118: frequency of signal 
the detecting circuit (Kawabe’s Fig. 3 and par. 27: 12-14) and the user-detector circuit (Kawabe’s par. 27-29, 35-36 and Figs. 3, 5A: 12, 14, 30-33 equivalent to Dietz’s Fig. 1 and col. 4 line 64-68) determine location of the touch (Kawabe’s par. 29) and the location of the user (Kawabe’s Figs. 3, 5-6 and par. 27-29, 40: passenger or driver seat, Step S2), respectively, based on the same touch proximate to the one or more electrodes (Kawabe’s par. 29, 39-40: operation position touched by finger and identification signal are both based on the same touch [who performed the operation]. Also, see Dietz’s col. 4 line 64 to col. 5 line 20 regarding how the touch results in unique location of chair).

Regarding claim 36, Kawabe in view of Dietz and Tajima disclose further comprising:
a first drive circuit (Kawabe’s Fig. 3 and par. 27: 31b, 33b) located at a driver seat of a vehicle (Kawabe’s Fig. 3 and par. 37: 32b), the first drive circuit to generate a first signal (Kawabe’s Fig. 3 and par. 27); and
a second drive circuit (Kawabe’s Fig. 3 and par. 27: 31a, 33a) located at a passenger seat of the vehicle (Kawabe’s Fig. 3 and par. 37: 32a), the second drive circuit to generate a second signal (Kawabe’s Fig. 3 and par. 27).

Regarding claim 37, Kawabe in view of Dietz and Tajima disclose wherein the first drive circuit (Kawabe’s Fig. 3 and par. 27: 31b, 33b), during operation of the vehicle (Kawabe’s par. 27: operation of the LCD of the vehicle), is to apply the first signal to a body of a first user in the driver seat (Kawabe’s Fig. 3 and par. 27), and wherein the second drive circuit (Kawabe’s Fig. 3 and par. 27: 31a, 33a), during operation of the vehicle (Kawabe’s par. 27: operation of the LCD 

Regarding claim 38, Kawabe in view of Dietz and Tajima disclose wherein the detecting circuit (Kawabe’s Fig. 3 and par. 27: 12-14) is configured to distinguish between the first signal and the second signal (Kawabe’s par. 27-29, 35-36) in the capacitively-coupled signal (upon combination, Kawabe’s Figs. 3, 5 and par. 27-29: signals S1 and S2 are capacitively coupled to the electrodes per Dietz’s Figs. 3-4 and col. 4 line 64 to col. 5 line 20).
Claims 22-23 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawabe in view of Dietz and Tajima as applied above, in further view of Schwartz in US 2004/0056758 (hereinafter Schwartz).

Regarding claim 22, Kawabe in view of Dietz and Tajima fail to disclose determining that the vehicle is in motion. However, in the same field of endeavor of touchscreens on vehicles, Schwartz discloses receiving a signal from a device (Schwartz’s Fig. 2 and par. 37: system state); and
determining that the vehicle is in motion based on the signal (Schwartz’s Fig. 2 and par. 37). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to use Schwartz’s teaching of vehicle in motion in Kawabe in view of Dietz and Tajima’s invention, in order to obtain the benefit of minimizing danger by allowing only certain features during motion (Schwartz’s par. 34-35).

Regarding claim 23, Kawabe in view of Dietz and Tajima fail to explicitly disclose determining a state of the vehicle. However, in the same field of endeavor of touchscreens on vehicles, Schwartz discloses receiving a signal from a vehicle system (Schwartz’s Fig. 2 and par. 37: system state); and determining a state of the vehicle based on the signal (Schwartz’s 

Regarding claim 39, Kawabe in view of Dietz and Tajima fail to disclose a vehicle system of a vehicle, the vehicle system being coupled to the processing device, wherein the processing device is configured to: receive a signal from the vehicle system and determine whether the vehicle is in motion based on the signal. However, in the same field of endeavor of touchscreens on vehicles, Schwartz discloses a vehicle system (Schwartz’s Fig. 2) of a vehicle (Schwartz’s par. 37) coupled to a processing device (Schwartz’s Fig. 2 and par. 37: block 210) that receives a signal from the vehicle system (Schwartz’s Fig. 2 and par. 37: system state) and determines whether the vehicle is in motion based on the signal (Schwartz’s Fig. 2 and par. 37). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to use Schwartz’s teaching of vehicle in motion in Kawabe in view of Dietz and Tajima’s invention, in order to obtain the benefit of minimizing danger by allowing only certain features during motion (Schwartz’s par. 34-35). By doing such combination, Kawabe in view of Dietz, Tajima and Schwartz disclose further comprising:
a vehicle system (Schwartz’s Fig. 2) of a vehicle (Schwartz’s par. 37), the vehicle system being coupled to the processing device (Schwartz’s Fig. 2 and par. 37: 210 equivalent to Kawabe’s Fig. 3: 15), wherein the processing device (Schwartz’s Fig. 2 and par. 37: 210 equivalent to Kawabe’s Fig. 3: 15) is configured to:
receive a signal from the vehicle system (Schwartz’s Fig. 2 and par. 37: system state);
determine whether the vehicle is in motion based on the signal (Schwartz’s Fig. 2 and par. 37); and 
.

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawabe in view of Dietz and Tajima as applied above, in further view of Reynolds in US 2007/0109274 (hereinafter Reynolds).
Kawabe in view of Dietz and Tajima fail to disclose coupling one or more additional electrodes that are not being measure to a ground potential. However, in the related field of endeavor of touch detection, Reynolds discloses connecting one or more of a plurality of electrodes not being measured to a ground potential (Reynolds’s par. 44, inactive electrodes to ground). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to use Reynolds’s teachings in Kawabe in view of Dietz and Tajima’s invention, in order to obtain the benefit of improving spatial resolution on the active receive channels (Reynolds’s par. 44). By doing such combination, Kawabe in view of Dietz, Tajima and Reynolds disclose:
measuring capacitance of the one or more electrodes (upon combination with Dietz’s Figs. 3-4 and col. 4 line 64 to col. 5 line 20); and
coupling one or more additional electrodes of the plurality of electrodes that are not being measured to a ground potential (upon combination with Reynolds’s par. 44, for example, outside of candidates areas per Dietz’s col. 6 lines 12-21) while measuring the capacitance of the one or more electrodes (as taught by Dietz’s col. 6 lines 12-21 for user identification).

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawabe in view of Dietz and Tajima as applied above, in further view of Kelly et al. in US 2004/0268066 (hereinafter Kelly).
.
Claims 30-31 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawabe in view of Dietz and Tajima as applied above, in further view of Greanias et al. in US 4,686,332 (hereinafter Greanias).

Regarding claim 30, Kawabe in view of Dietz and Tajima fail to disclose a host processor. However, in the related field of endeavor of touch/stylus detection, Greanias discloses detecting information from a touch panel and outputting the information to a host processor (Greanias’s Fig. 9 and col. 12 lines 13-27, line 58 to col. 13 line 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, for Kawabe to output touch information and user information (Kawabe’s Figs. 3, 6 and par. 39-40) to a host processor (Greanias’s Fig. 9 and col. 12 lines 13-27, line 58 to col. 13 line 3), wherein the touch information comprises the location of the touch (Kawabe’s par. 29) and the user information comprises the location of the user (Kawabe’s 40: passenger or driver seat); in order to obtain the benefit of further analysis and use in applications software by a host processor (Greanias’s col. 13 lines 1-3).

claim 31, Kawabe in view of Dietz and Tajima wherein determining the location of the user comprises determining whether the location of the user (Kawabe’s Figs. 3, 5-6 and par. 27-29, 40: passenger or driver seat, Step S2) is either at a driver seat of the vehicle or a passenger seat of the vehicle (Kawabe’s Figs. 3, 5-6 and par. 27-29, 40: passenger or driver seat, Step S2).

Regarding claim 33, Kawabe discloses and IC (Kawabe’s Fig. 3) comprising: capacitance-sensing circuitry (Kawabe’s Fig. 3 and par. 27: 12, 13)  to determine a location of a touch proximate to one or more electrodes of the touch screen display (Kawabe’s par. 27, 29) made during a first mode of operation (Kawabe’s Figs. 3, 6 and par. 29, 39: S1); and user-detecting circuitry (Kawabe’s par. 27-29, 35-36 and Figs. 3, 5A: 12, 14, 30-33) to determine a location of a user (Kawabe’s Figs. 3, 5-6 and par. 27-29, 40: passenger or driver seat) corresponding to the touch (Kawabe’s par. 27, 29, 39-41 and Fig. 6) based on signal measurements (Kawabe’s Figs. 3, 5 and par. 27-29, 35-36 and 40) made during a second mode of operation (Kawabe’s Figs. 3, 6 and par. 39: identification of seat, step S2), wherein the signal comprises a frequency being indicative of the location of the user (Kawabe’s Figs. 3 and par. 28-29); and a processing device (Kawabe’s Fig. 3 and par. 27: 15) coupled to the capacitance-sensing circuitry and the user-detecting circuitry (Kawabe’s Fig. 3 and par. 27, 35). Kawabe also discloses the touch screen display being a capacitive coupling system (Kawabe’s par. 27) and the signals received at the touch panel (Kawabe’s Fig. 5A and par. 35), but Kawabe fails to explicitly disclose the touch based on capacitance measurements of a plurality of electrodes of the touch screen display, the signals measurements based on a capacitively-coupled signal at the one or more electrodes, the capacitively-coupled signal comprising a first frequency modulated by a second frequency, a selection circuit coupled between the one or more electrodes and the capacitance sensing circuitry and the user-detecting circuitry for selecting 
However, in the same field of endeavor of capacitive coupling systems with identification signals under a chair, Dietz discloses the location of a touch proximate to one or more electrodes of a touch screen display based on capacitance measurements of a plurality of electrodes of the touch screen display (Dietz’s Figs. 1, 3-4 and col. 2 lines 55-65, col. 4 line 64 to col. 5 line 20) and determining unique locations of chairs around the touch screen display corresponding to the touch based on signal measurements of a capacitively-coupled signal at the tone or more electrodes (Dietz’s Figs. 3-4 and col. 4 line 64 to col. 5 line 20, col. 7 lines 40-43). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, that Dietz’s teachings can be used in Kawabe’s invention, in order to obtain the predictable result of a capacitive-coupling system (Kawabe’s par. 27) that enables touch position and chair location identification (Kawabe’s Figs. 3, 5-6 and Dietz’s col. 4 line 64 to col. 5 line 20). 
Still Kawabe in view of Dietz fail to disclose wherein the capacitively-coupled signal comprises a first frequency modulated by a second frequency, a selection circuit coupled between the one or more electrodes and the capacitance sensing circuitry and the user-detecting circuitry for selecting between the first mode of operation and the second mode of operation, or the processing device outputting the location of the touch and the location of the user via an output interface. 
Nevertheless, in the same field of endeavor of transmission of signal from a chair through the human body, Tajima discloses a signal (Tajima’s Fig. 19 and par. 117-118: carrier wave) comprising a first frequency (Tajima’s Fig. 19 and par. 117-118: predetermined frequency of the carrier wave) modulated by a second frequency (Tajima’s Fig. 19 and par. 117-118: carrier wave modulated based on the signal generated from signal source), the second frequency (Tajima’s Fig. 19 and par. 117-118: frequency of signal used to modulate carrier 
Nonetheless, Kawabe in view of Dietz and Tajima fail to disclose the processing device is to output the location of the touch and the location of the user via an output interface. However, in the related field of endeavor of touch/stylus detection, Greanias discloses a processing device (Greanias’s Fig. 9: controller 106) outputting data received from a capacitance measurement device and a radiation pickup device via an output interface (Greanias’s Fig. 9 and col. 12 lines 2-27, line 58 to col. 13 line 3). Thus, it would also have been obvious to one of ordinary skill in the art at the time of the invention, for Kawabe in view of Dietz and Tajima’s processing device (Kawabe’s Fig. 3: 15, equivalent to Greanias’s Fig. 9: 106) to output touch information and user information (Kawabe’s Figs. 3, 6 and par. 39-40) via an output interface (Greanias’s Fig. 9 and col. 12 lines 13-27, line 58 to col. 13 line 3); in order to obtain the benefit of further analysis and use in applications software by a host processor (Greanias’s col. 13 lines 1-3). 
By doing such combination, Kawabe in view of Dietz, Tajima and Greanias disclose:
An integrated circuit (Kawabe’s Fig. 3 and par. 27: LCD, drivers, microcomputer, memory, detector, navigation apparatus and DVD player) comprising:

user-detecting circuitry (Kawabe’s par. 27-29, 35-36 and Figs. 3, 5A: 12, 14, 30-33 equivalent to Dietz’s Fig. 1 and col. 4 line 64-68) to determine a location of a user (Kawabe’s Figs. 3, 5-6 and par. 27-29, 40: passenger or driver seat, Step S2) corresponding to the touch (Kawabe’s par. 27, 29, 39-41 and Fig. 6) based on signal measurements (Kawabe’s Figs. 3, 5 and par. 27-29, 35-36 and 40) of a capacitively-coupled signal at the one or more electrodes (upon combination, Kawabe’s Figs. 3, 5 and par. 27-29: signals S1 and S2 are capacitively coupled to the electrodes per Dietz’s Figs. 3-4 and col. 4 line 64 to col. 5 line 20) made during a second mode of operation (Kawabe’s Figs. 3, 6 and par. 39: identification of seat, step S2) of the integrated circuit (Kawabe’s Fig. 3), wherein the capacitively-coupled signal comprising a first frequency (upon combination, Kawabe’s Fig. 3 and par. 27-29 signals S1 and S2 include a modulated carrier wave per Tajima’s Fig. 19 and par. 117-118. The first frequency is the predetermined frequency of the carrier wave) modulated by a second frequency (Tajima’s Fig. 19 and par. 117-118: frequency of signal used to modulate carrier wave, this is equivalent to an identification signal of Kawabe’s par. 28-29), the second frequency being indicative of the location of the user (Kawabe’s par. 28-29: driver or passenger seat identification which is equivalent to the identification information of Tajima’s par. 117-118); 
selection circuit (Kawabe’s par. 27: transparent electrodes of the touch panel will be connected to selection circuits upon combination with Tajima’s Figs. 18, 20-21 and par. 115-133: see circuits 232-235 from sensors 21X and 21Y to single outputs 235, 236 and 237) 
a processing device (Kawabe’s Fig. 3 and par. 27: 15) coupled to the capacitance-sensing circuitry and the user-detecting circuitry (Kawabe’s Fig. 3 and par. 27, 35: 12, 30-33), wherein the processing device (Kawabe’s Fig. 3 and par. 27: 15) is to output the location of the touch and the location of the user (Kawabe’s Figs. 3, 6 and par. 39-40 equivalent to information from capacitance measurement device and a radiation pickup device of Greanias’s Fig. 9 and col. 12 lines 2-27) via an output interface (Greanias’s Fig. 9), wherein the location of the touch (Kawabe’s par. 29) and the location of the user (Kawabe’s Figs. 3, 5-6 and par. 27-29, 40: passenger or driver seat, Step S2) are determined based on the same touch event on the one or more electrodes of the touch screen display (Kawabe’s par. 29, 39-40: operation position touched by finger and identification signal are both based on the same touch [who performed the operation]. Also, see Dietz’s col. 4 line 64 to col. 5 line 20 regarding how the touch results in unique location of chair).

Claims 32 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawabe in view of Dietz, Tajima and Greanias as applied above, in further view of Schwartz.

claim 32, Kawabe in view of Dietz, Tajima and Greanias fail to disclose outputting a motion status. However, in the same field of endeavor of touchscreens on vehicles, Schwartz disclose outputting a motion status (Schwartz’s Fig. 2 and par. 37). Therefore, it would have been obvious to one of ordinary skill at the time of the invention, for Kawabe in view of Dietz, Tajima and Greanias’s invention to also output a motion status of the vehicle (Schwartz’s Fig. 2 and par. 37) to the host processor (Greanias’s Fig. 9 and col. 12 lines 13-27, line 58 to col. 13 line 3); in order to obtain the benefit of minimizing danger by allowing only certain features during motion (Schwartz’s par. 34-35) when the features are part of applications software by a host processor (Greanias’s col. 13 lines 1-3).

Regarding claim 34, Kawabe in view of Dietz, Tajima and Greanias fail to disclose determining whether the vehicle is in motion. However, in the same field of endeavor of touchscreens on vehicles, Schwartz disclose receiving a signal from a device in a vehicle (Schwartz’s Fig. 2 and par. 37: system state) and determining whether the vehicle is in motion based on the signal (Schwartz’s Fig. 2 and par. 37). Therefore, it would have been obvious to one of ordinary skill at the time of the invention, for Kawabe in view of Dietz, Tajima and Greanias’s processing device (Kawabe’s Fig. 3: 15 and Greanias’s Fig. 9: 106) to also determine whether the vehicle is in motion (Schwartz’s Fig. 2 and par. 37); in order to obtain the benefit of minimizing danger by allowing only certain features during motion (Schwartz’s par. 34-35) when the features are part of applications software by a host processor (Greanias’s col. 13 lines 1-3). By doing such combination, Kawabe in view of Dietz, Tajima and Greanias disclose:
wherein the processing device (Kawabe’s Fig. 3: 15 and Greanias’s Fig. 9: 106) is configured to: 
receive a signal from a device in a vehicle (Schwartz’s Fig. 2 and par. 37: system state);
determine whether the vehicle is in motion based on the signal (Schwartz’s Fig. 2 and par. 37); and 
.

Response to Arguments
Applicant's arguments filed 2/15/22 have been fully considered but they are not persuasive. On the Remarks pg. 8, Applicant argues with respect to the independent claims that Kawabe, Dietz nor Tajima disclose a selection circuit coupled between the electrodes and the touch detection circuit and the user detection circuit. Please see above rejection addressing the added limitations for an explanation on how Tajima makes obvious the use of a selection circuit as claimed. See also 112a New Matter rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/LILIANA CERULLO/Primary Examiner, Art Unit 2621